UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): March 27, 2008 Lincoln Educational Services Corporation (Exact Name of Registrant as Specified in Charter) New Jersey (State or other jurisdictionof incorporation) 000-51371 (Commission File Number) 57-1150621 (I.R.S. Employer Identification No.) 200 Executive Drive, Suite 340 West Orange, New Jersey 07052 (Address of principal executive offices) 07052 (Zip Code) Registrant’s telephone number, including area code: (973)736-9340 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 1, 2008, Lincoln Educational Services Corporation (the “Company”) issued a press release announcing that the Board of Directors of the Company has authorized the repurchase of up to one million shares of the Company’s common stock.A copy of the press release announcing the share repurchase program is attached to this report as Exhibit 99.1 and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press release issued by Lincoln Educational Services Corporation on April 1, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LINCOLN EDUCATIONAL SERVICES CORPORATION Date:April 1, 2008 By: /s/ Cesar Ribeiro Name:Cesar Ribeiro Title:Senior Vice President, Chief Financial Officer and Treasurer
